internal_revenue_service number release date index number ---------------------------- ----------------------------- ------------------------------ ------------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-112895-07 date date --------------------------------------------------------------------------------- ------------------------------ legend legend parent -------------------------------------------------------------------------- ----------------------------------------------------------- controlled ------------------------------------------ distributing ------------------------------------------------------------------------------------------ ----------------------------------------------------------- distributing ----------------------------------- ----------------------------------------------- ------------------------------------------------- -------------------------------------- ----------------------- ------------------------------------------- -------------------------------------------------- sub ------------------------------------------------------------------------------------------------------ ----------------------------------------------------------- sub -------------------------------------------------------------------------- ----------------------------------------------------------- target tempco through tempco new legal entity ------------------------------------------------------------- ------------------------------------------------------- plr-112895-07 classification contributed assets x busine sec_1 busine sec_2 date dear ---- -------------- ------------------------------------------------ ----------------------------------------------------------- ---------------------------------------------------------- ----------- ----------------------------------------------- -------------------------------------------------------------- ---------------------- this responds to a letter dated date submitted on behalf of parent requesting a ruling under sec_355 of the internal_revenue_code and related rulings additional information was received in letters dated date date date and date in particular this office has not reviewed any information pertaining to and has the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process made no determination regarding whether either of the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts the material information is summarized below parent is the common parent of an affiliated_group_of_corporations that join in the filing of a consolidated federal_income_tax return distributing is a wholly-owned direct plr-112895-07 subsidiary of parent distributing was formed by parent in contemplation of the date merger described below sub is a wholly-owned direct subsidiary of parent engaged in busine sec_2 sub is a wholly-owned subsidiary of sub engaged in busine sec_1 distributing is a wholly-owned subsidiary of distributing on date target merged into distributing with distributing surviving the date merger parent has represented that the date merger qualified as a reorganization under sec_368 by reason of sec_368 of the internal_revenue_code the former shareholders of target received parent stock and cash in the date merger distributing is engaged in busine sec_1 and busine sec_2 financial information has been submitted indicating that busine sec_1 and busine sec_2 have each had gross_receipts and operating_expenses representing the operation of a trade_or_business for each of the past five years for what has been represented to be a valid business_purpose parent proposes the following series of transactions distributing will form ten subsidiaries tempco through tempco and controlled in exchange for all the common_stock of each of tempco through tempco and controlled distributing will contribute the contributed assets to each tempco and controlled the contribution the contributed assets consist of distributing 1’s busine sec_2 assets and additional assets x will be segregated based on geography and x will be contributed to the entity in the applicable jurisdiction each of tempco through tempco and controlled will convert to their new legal entity classification following the conversions described in above each tempco will merge with and into controlled with controlled as the surviving entity distributing will distribute all the outstanding controlled common_stock to distributing the first distribution distributing will distribute all of the outstanding controlled common_stock to parent the second distribution the first distribution and the second distribution may collectively be referred to as the distributions controlled will merge with and into sub with sub surviving the post- distribution merger the post-distribution merger is intended to qualify as a reorganization under sec_368 of the code plr-112895-07 additionally and for business reasons unrelated to those motivating the first distribution and the second distribution sub may distribute sub to parent which may then contribute sub to distributing the potential contribution representations step sec_1 - parent has made the following representations with respect to the step sec_1 through described above a the formation of each of tempco through tempco the conversion of each of tempco though tempco into its new legal entity classification and the subsequent merger of each of tempco through tempco with and into controlled will occur solely for the purpose of facilitating the distributions b each of tempco through tempco will be formed and merged with and into controlled without engaging in any business activities other than those necessary to effectuate the mergers and the distributions described above c controlled will acquire all of the assets and will assume all of the liabilities of each of tempco through tempco and the separate corporate existence of each of tempco through tempco will cease upon the completion of step described above the first distribution parent has made the following representations with respect to the first distribution d no intercorporate debt other than debt incurred in the ordinary course of business and potential indebtedness included in the contributed assets will exist between distributing and controlled at the time of or subsequent to the first distribution any indebtedness owed by controlled to distributing after the first distribution will not constitute stock_or_securities e no part of the consideration to be distributed by distributing in the first distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing f the financial information submitted on behalf of busine sec_1 and busine sec_2 including the five years of financial information for each of such businesses represents the present operations of each business and regarding each business there have been no substantial operational changes since the submission of the financial information plr-112895-07 g following the first distribution distributing will continue the active_conduct of busine sec_1 and controlled and following the post-distribution merger sub will directly continue the active_conduct of busine sec_2 independently and with their respective separate employees none of distributing controlled or sub has any plan or intention to reduce business activity for any of their respective businesses after the distributions h the first distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both i each of the total adjusted bases and the fair_market_value of the assets transferred or treated as transferred see ruling below to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred j for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution k for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution l payments made in all continuing transactions between distributing and controlled or between distributing and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m the first distribution is not part of a plan or series of transactions within the meaning of sec_1_355-7 other than the series of transactions which includes the date merger pursuant to which one or more persons will acquire directly or indirectly stock representing at least a or greater interest within the meaning of sec_355 in plr-112895-07 distributing distributing or controlled including any predecessor or successor of any such corporation n the first distribution is being carried out for the following corporate business_purpose to facilitate the second distribution o if any property is transferred by distributing to controlled with respect to which an investment_credit determined under sec_46 has been or will be claimed distributing represents that the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property p immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d the excess_loss_account of distributing with respect to controlled common_stock if any will be included in income immediately before the first distribution parent has made the following representations with respect to the second the second distribution distribution q no intercorporate debt other than debt incurred in the ordinary course of business and potential indebtedness included in the contributed assets will exist between distributing and controlled at the time of or subsequent to the second distribution any indebtedness owed by controlled to distributing after the second distribution will not constitute stock_or_securities r neither parent nor any security holder of distributing will transfer or surrender to distributing any property in the second distribution s the financial information submitted on behalf of busine sec_1 and busine sec_2 including the five years of financial information for each of such businesses represents the present operations of each business and regarding each business there have been no substantial operational changes since the submission of the financial information t following the second distribution the distributing separate_affiliated_group will continue the active_conduct of busine sec_1 and controlled and following the post- distribution merger sub will directly continue the active_conduct of busine sec_2 plr-112895-07 independently and with their respective separate employees none of distributing controlled or sub has any plan or intention to reduce business activity for any of their respective businesses after the distributions u the second distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both v for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution w for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution x payments made in all continuing transactions between distributing and controlled or between distributing and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length y the second distribution is not part of a plan or series of transactions within the meaning of sec_1_355-7 other than the series of transactions which includes the date merger pursuant to which one or more persons will acquire directly or indirectly stock representing at least a or greater interest within the meaning of sec_355 in distributing distributing or controlled including any predecessor or successor of any such corporation z the second distribution is being carried out for the following corporate business_purpose to facilitate the post-distribution merger which in turn will i meaningfully reduce parent’s burden in complying with regulatory requirements and other applicable laws ii create operating efficiencies by making it easier to create and enforce unified technology marketing and employment policies throughout the company iii facilitate the use of assets and information across all operating regions and iv improve customer transparency and convenience the second distribution is motivated in whole or substantial part by this corporate business_purpose plr-112895-07 aa immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d the excess_loss_account of distributing with respect to controlled common_stock if any will be included in income immediately before the second distribution additional representations parent has made the following representations in connection with the proposed series of transactions including the post-distribution merger bb taking into account target’s ownership prior to the date merger distributing has owned all the equity interests in distributing for the five-year period preceding the date of the first distribution cc treating the assets of distributing distributing and controlled that are otherwise defined as investment_assets but that are held in order to ensure positive net equity on each entity’s balance_sheet as excluded from the definition of investment_assets by virtue of sec_355 immediately after the transaction as defined in sec_355 none of distributing distributing or controlled will be a disqualified_investment_corporation within the meaning of sec_355 dd neither distributing nor distributing will accumulate its receivables nor make extraordinary payment of its payables in anticipation of the first distribution or the second distribution ee no two parties to the transaction are investment companies as defined in sec_368 and iv ff the fair_market_value of the sub stock and other consideration received by parent will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange gg sub has no plan or intention to reacquire any of its stock issued in the transaction hh sub has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 plr-112895-07 ii the liabilities of controlled assumed by sub and the liabilities to which the transferred assets of controlled are subject were incurred by controlled or its predecessor distributing in the ordinary course of its business jj following the transaction sub will continue the historic_business of controlled and its predecessor distributing or use a significant portion of controlled’s and distributing 1’s historic_business_assets in a business kk sub and parent will pay their respective expenses if any incurred in connection with the transaction as controlled was newly-formed in connection with the transactions parent will provide the necessary funds to effectuate the post-distribution merger ll there is no intercorporate indebtedness existing between controlled and sub that was issued acquired or will be settled at a discount mm controlled is not under the jurisdiction of court in a title_11_or_similar_case within the meaning of sec_368 nn the fair_market_value of the assets of controlled transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject rulings the contribution based solely on the information submitted and the representations made we rule the formation of each of tempco through tempco the conversion of each as follows with respect to the contribution tempco into its new legal entity classification and the subsequent merger of each tempco with and into controlled will be disregarded for federal tax purposes and will be integrated and treated as if distributing had contributed the contributed assets to controlled as part of a transaction qualifying as a reorganization under sec_368 and sec_357 exchange for the contributed assets will be equal to the basis of distributing in the contributed assets immediately before the contribution reduced by the liabilities assumed by controlled from distributing sec_358 and d distributing will not recognize any gain_or_loss on the contribution sec_361 the aggregate basis of distributing in the controlled stock received in controlled will not recognize any gain_or_loss on its receipt of the contributed plr-112895-07 assets from distributing sec_1032 distributing in the contributed assets immediately before the contribution sec_362 controlled’s basis in the contributed assets will be equal to the basis of the holding_period of controlled in the contributed assets received from distributing will include the period during which distributing held those assets sec_1223 the first distribution distributing will recognize no gain_or_loss on its distribution of controlled the contribution and the first distribution taken together will qualify as a distributing will recognize no gain_or_loss upon its receipt of the controlled the basis of distributing in the distributing common_stock and controlled based solely on the information submitted and the representations made we rule as follows with respect to the first distribution reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 common_stock to distributing in the first distribution sec_355 common_stock from distributing in the first distribution sec_355 common_stock after the first distribution will equal the basis of the distributing common_stock that distributing held immediately before the first distribution allocated between the distributing common_stock and the controlled common_stock in proportion to their relative fair market values at the time of the first distribution in accordance with sec_1_358-2 sec_358 and sec_1_1502-19 first distribution will include the holding_period of the distributing common_stock with respect to which the first distribution is made sec_1223 accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the assets of distributing distributing and controlled that are otherwise defined as investment_assets but that are held for use in the active and regular conduct of busine sec_1 in the case of distributing and distributing and busine sec_2 in the case of controlled will be excluded from the definition of investment_assets by virtue of sec_355 distributing 2’s holding_period in the controlled common_stock received in the distributing and controlled will allocate their earnings_and_profits in plr-112895-07 the second distribution based solely on the information submitted and the representations made we rule parent will recognize no gain_or_loss upon its receipt of the controlled the basis of parent in the distributing common_stock and controlled distributing will recognize no gain_or_loss on its distribution of controlled as follows with respect to the second distribution common_stock to parent in the second distribution sec_355 common_stock from distributing in the second distribution sec_355 common_stock after the second distribution will equal the basis of the distributing common_stock that parent held immediately before the second distribution allocated between the distributing common_stock and the controlled common_stock in proportion to their relative fair market values at the time of the second distribution in accordance with sec_1_358-2 sec_358 and sec_1 second distribution will include the holding_period of the distributing common_stock with respect to which the second distribution is made sec_1223 accordance with sec_312 sec_1_312-10 and sec_1_1502-33 parent’s holding_period in the controlled common_stock received in the distributing and controlled will allocate their earnings_and_profits in the post-distribution merger parent will not recognize gain_or_loss upon the merger of controlled with and based solely on the information submitted and the representations made we rule as follows with respect to the post-distribution merger into sub sec_368 and sec_354 into sub sec_1032 same as the parent’s basis in the controlled stock surrendered in the exchange sec_358 sub will not recognize gain_or_loss upon the merger of controlled with and parent’s basis in the stock of sub received in the exchange will be the sub 1’s basis in the assets of controlled will be the basis of the assets in controlled’s hands immediately before the post-distribution merger sec_362 and sec_1_362-1 the post-distribution merger will not preclude the application of sec_355 plr-112895-07 based solely on the information submitted and the representations made we the potential contribution further rule as follows the potential contribution will not affect the tax treatment of the first distribution or the second distribution caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and the regulations or the tax treatment of any conditions at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding business_purpose requirement of sec_1_355-2 ii whether either the first distribution or the second distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both or of distributing as applicable see sec_355 and sec_1_355-2 or acquisition or acquisitions are part of a plan or series of related transactions under sec_355 i whether either the first distribution or the second distribution satisfies the iii whether either the first distribution or the second distribution and an procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-112895-07 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _____________________________ gerald b fleming senior technician reviewer branch corporate
